865 F.2d 1330
275 U.S.App.D.C. 231
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Enrique LORENZO, Appellant.
No. 87-3092.
United States Court of Appeals, District of Columbia Circuit.
Dec. 30, 1988.

Before RUTH B. GINSBURG and SILBERMAN, Circuit Judges, and FLOYD R. GIBSON,* Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and was briefed and argued by counsel.  After full review of the issues presented, the court has determined that disposition without published opinion is appropriate.  See D.C.Cir.R. 14(c).  Appellant having made no showing that the testimony he sought to compel would have been favorable to his defense or that his counsel's representation of him at trial was inadequate, it is


2
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).



*
 Sitting by designation pursuant to 28 U.S.C. Sec. 294(d)